In this coram nobis proceeding, petitioner sought to have vacated a judgment of the County Court of Westchester County, convicting him variously of the crimes of robbery, burglary and grand larceny, upon pleas of guilty, and sentencing him to terms of imprisonment thereunder as a fourth felony offender. The appeal is by petitioner from an order of said court denying the said application. The said County Court treated the proceeding as “ an application to vacate and correct judgments of conviction ”. Order affirmed. No opinion. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.